Citation Nr: 0314194	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  98-17 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for a chip fracture of 
the right ankle, status-post fusion, with degenerative joint 
disease, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, which, among other things, continued a 20 percent 
disability rating for the veteran's right ankle disability.  
Over the course of this appeal, the RO increased the rating 
for the veteran's right ankle disability to 40 percent, but 
the veteran has continued his appeal, asserting that an even 
higher rating is warranted.  The issue of entitlement to 
service connection for post-traumatic stress disorder will be 
addressed in the remand portion of this decision.

The Board notes that the veteran requested entitlement to 
service connection for a left knee disability in September 
1995, and this claim has yet to be adjudicated.  Accordingly, 
this issue is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has 30 degrees of pronation in the right 
ankle, but it is locked at a 90 degree neutral position 
creating ankylosis of the right ankle.

3.  The veteran's use of an ankle brace decreases his pain 
and allows him to walk on the right foot.

4.  The veteran's degenerative joint disease of the right 
ankle does not cause additional disability of the right 
ankle.


CONCLUSION OF LAW

Criteria for a disability evaluation higher than 40 percent 
for a chip fracture of the right ankle, status-post fusion, 
with degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-5270 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] in relation to the issue being discussed 
here on appeal.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
recent decision in Disabled  American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claim on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the evidence 
required to substantiate his claim for a rating higher than 
40 percent for his right ankle disability in both a February 
1999 and an October 2002 supplemental statement of the case.  
He was also informed of the requirements of the VCAA 
specifically and in detail in a letter dated in April 2003.  
In May 2003, the veteran's representative presented arguments 
in favor of assigning a higher disability evaluation for the 
veteran's right ankle disability, but did not assert that 
there was any additional evidence which should be obtained in 
order to fairly decide the issue on appeal.  Accordingly, the 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of the parties in obtaining evidence.  The 
May 2003 submissions of the veteran's representative reflect 
the continued desire to pursue the claim on appeal based on 
the record evidence.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him three 
physical examinations.  It appears that all known and 
available medical records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran was afforded the 
opportunity to testify before an RO hearing officer or before 
the Board, but declined to do so.  In fact, the veteran was 
scheduled for a hearing before an RO hearing officer in 
October 2002, but failed to present for that hearing.  He 
has, however, actively participated in the development of his 
claim on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right ankle disability has been evaluated under 
Diagnostic Codes 5010 and 5270, both found at 38 C.F.R. 
Section 4.71a.  Diagnostic Code 5010 directs that traumatic 
arthritis be evaluated using the criteria for degenerative 
arthritis under Diagnostic Code 5003.  Specifically, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5270 allows for the assignment of a 40 
percent evaluation when there is evidence of ankylosis of an 
ankle joint.  This is described as ankylosis in plantar 
flexion at more than 40 degrees or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  The schedule of ratings does not allow 
for a higher evaluation based solely on ankylosis of an ankle  
joint.  Furthermore, there are no other diagnostic codes in 
the schedule of ratings which allow for a higher evaluation 
of an ankle disability.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

The Board also notes at this juncture that when there is 
evidence of additional disability due to arthritis, a 
separate rating may be assigned for the symptoms of the 
arthritis in addition to the symptoms of the underlying 
disorder.  In order for a separate rating to be assigned, 
however, there must be evidence of additional disability not 
already considered in evaluating the underlying disability in 
order to avoid pyramiding as per 38 C.F.R. Section 4.14.

The evidence of record clearly shows that the veteran has 
ankylosis of the right ankle, that he requires a brace to 
walk, and that he experiences pain in the right ankle.  There 
is no question that the right ankle disability is 
appropriately evaluated under the schedule of ratings at the 
highest possible rating of 40 percent under Diagnostic Code 
5270 or that the impairment caused by the underlying fracture 
of the ankle with subsequent fusion does not cause a separate 
manifestation of symptoms than does the degenerative joint 
disease.  Specifically, the veteran has limited motion and 
pain in his ankle attributed to the ankle fusion and the 
degenerative joint disease alike without additional 
disability being assigned to one of the diagnosed disorders 
as opposed to the other.  As such, it appears that the 
veteran is seeking a higher evaluation based on pain and 
functional impairment on an extra-schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Additionally, 38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

As noted above, the veteran has ankylosis of his right ankle 
and requires a brace to ambulate.  His treatment records show 
that in September 2002, he asserted that his ankle brace had 
greatly improved his pain and he actually complained of very 
little pain in the right ankle.  The veteran does not require 
treatment on a regular basis and carries the diagnosis of 
status-post right ankle fusion.

The veteran underwent VA examination in July 2000 and was 
noted to have a slight gait disturbance as a consequence of 
his ankle brace.  There was no warmth, tenderness or swelling 
on examination and the ankle was found to be locked at a 90 
degree neutral position.

The veteran is also followed at the VA medical center for 
psychiatric disorders and has been found totally and 
permanently disabled as a result of psychiatric disorders.  
He has, however, at no time been found to be unable to obtain 
or sustain employment as a result of his right ankle 
disability and the veteran does not assert that he is totally 
unemployable because of his service-connected right ankle 
disability.  The veteran has not required frequent periods of 
hospitalization for his right ankle disability; most of his 
hospitalizations have been for psychiatric impairment.  And, 
treatment records are void of any finding of exceptional 
limitation due to the right ankle disability beyond that 
contemplated by the schedule of ratings.  Although the record 
reflects that the veteran is unemployed, it also shows that 
he is predominantly limited by psychiatric symptoms.

The Board does not doubt that limitation caused by pain and 
fatigue when walking would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  Therefore, absent 
evidence of unusual or exceptional circumstances such as 
frequent hospitalizations for the right ankle disability 
and/or loss of industrial impairment beyond that contemplated 
by the assignment of a 40 percent rating, a higher evaluation 
may not be assigned on an extra-schedular basis.  The 
veteran's complaints of pain with motion have been 
considered, but do not rise to the level of an exceptional 
circumstance as they have been portrayed in the most recent 
treatment records as minimal.  Furthermore, 38 C.F.R. Section 
4.68 states that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed, and 38 
C.F.R. Section 4.71a, Diagnostic Code 5165, allows for a 40 
percent evaluation for the amputation of a lower extremity 
below the knee.  Consequently, the Board finds that the 40 
percent evaluation assigned by the RO not only adequately 
reflects the clinically established impairment experienced by 
the veteran as a result of his right ankle disability, but is 
the highest possible evaluation that can be assigned for a 
right ankle disability.  Thus, a higher evaluation must be 
and hereby is denied.


ORDER

An evaluation higher than 40 percent for a chip fracture of 
the right ankle, status-post fusion, with degenerative joint 
disease is denied.


REMAND

The issue of entitlement to service connection for post-
traumatic stress disorder was denied because the RO found 
that the veteran had not identified any specific inservice 
stressors.  The RO noted that the veteran's service personnel 
records did not reflect combat service.  The veteran did, 
however, serve as a security guard with the 14th Security 
Platoon, United States Army, in the Republic of Vietnam for 
approximately one month prior to being injured and 
transferred to a medical facility.

A review of the medical evidence reveals that the veteran has 
complained of nightmares and intrusive thoughts of 
experiences during his service in the Republic of Vietnam, 
including being exposed to wounded soldiers in a helicopter, 
seeing a Vietnamese child being hit by a truck, being blown 
off of a cement truck when an ammunition dump exploded, and 
being exposed to firefights in and/or around his base camp.  
Although these events may not be specific enough to verify, 
it can at the very least be determined if the veteran's unit 
was exposed to combat-related circumstances, particularly in 
light of the fact that the veteran served for only one month 
in the Republic of Vietnam prior to injuring his right ankle.

It is important to note that the veteran has been diagnosed 
with a number of psychiatric impairments, including post-
traumatic stress disorder.  In an extensive psychiatric 
evaluation by a VA psychiatrist in October 1997, the 
psychiatrist specifically found that the veteran had 
identified stressors of significant severity as to produce 
post-traumatic stress disorder, that he met the criteria for 
a diagnosis of post-traumatic stress disorder based on those 
events, and that he was clearly disabled by more than the 
post-traumatic stress disorder alone.  Accordingly, in order 
for this diagnosis to be accepted in the adjudication of the 
veteran's claim for VA compensation benefits, it must be 
determined by a record search of the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) whether or not 
the veteran's unit experienced combat-like experiences during 
the one month that the veteran served with it.  If it can be 
verified that the unit did, in fact, experience combat, this 
evidence will be deemed to be independent corroboration of 
the veteran's inservice stressors.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  

Therefore, this matter is REMANDED for the following action:

Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged 
inservice stressors.  The veteran served 
as a Security Guard in the 14th Security 
Platoon, United States Army, in the 
Republic of Vietnam from February 6, 1967 
to March 9, 1967, and asserts general 
stressors such as fire-fights and picking 
up wounded in helicopters.  He also 
reported seeing a Vietnamese child being 
hit by a truck and the explosion of an 
ammunition dump.  Provide USASCRUR with a 
description of these alleged stressors 
identified by the veteran and with copies 
of the personnel records obtained showing 
service dates, duties, and units of 
assignment and request that it at least 
confirm whether or not the identified 
platoon saw any combat-related action 
during the one month that the veteran was 
attached to that platoon.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

